DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prosecution History
In reply to the non-final office action of final office action of 09/10/2021, the Applicant has amended claim 48 and added claim 49.  Claims 1-28, 30 and 43 were previously cancelled.  Claims 29, 31-42, and 44-49 are presently pending and have been allowed for the reasons below.

Reasons for Allowance
Claims 29, 31-42, and 44-49 are allowable over the prior art of record.
Applicant traverses the previous rejection of independent claims 29, 45, and 46.  The Applicant’s arguments have been fully considered are persuasive.  The rejection of independent claims 29, 45, and 46 is hereby withdrawn.
The closest prior art of record is:
Bloomfield et al. US 2002/0171542 A1 (“Bloomfield”).
Chundrlik, JR. et al. US 2013/0141578 A1 (“Chundrlik”);
Elwart et al. US 2015/0321668 A1 (“Elwart”).
Graham US 2015/0353097 A1 (“Graham”).
Kobori et al. US 2010/0004856 A1 (“Kobori”);
Laur et al. US 2016/0318515 A1 (“Laur”);
Nagy et al. US 2017/0369052 A1 (“Nagy”);
Odate US 2016/0039428 A1 (“Odate”);
Oshima et al. US 2014/0095009 A1 (“Oshima”);
Takehara et al. US 2016/0347328 A1 (“Takehara”);
YOU et al. US 2015/0378015 A1 (“YOU”); and
Zhu et al. US 2014/0333468 A1 (“Zhu”).

The following is the examiner’s statement for reasons for allowance:
As per Claim 29.
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
determine a navigational maneuver for the vehicle based on analysis of one or more of the plurality of images; 
cause the vehicle to initiate the navigational maneuver; 
receive a user input, associated with a user's navigational response different from the initiated navigational maneuver, the user input causing an override to alter the initiated navigational maneuver; 
. . . 
determine, based on the navigational situation information, whether the user input is associated with a transient condition; and 
based on a determination that the user input is not associated with a transient condition, store the navigational situation information in association with information relating to the user input.

As per Claims 31-42, 44, and 49.


As per Claim 45
Claim 45 is a machine claim (non-transitory computer-readable medium) that includes limitations analogous to claim 29 also a machine claim (system).  Therefore, for the reasons give above with respect to claim 29, claim 45 is also determined to be allowable.

As per Claim 46
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
determine a navigational maneuver for the vehicle based on analysis of one or more of the plurality of images; 
cause the vehicle to initiate the navigational maneuver; 
receive a user input, associated with a user's navigational response different from the initiated navigational maneuver, the user input causing an override to alter the initiated navigational maneuver; 
. . . 
determine, based on the navigational situation information, whether the user input is associated with a transient condition; and 
based on a determination that the user input is associated with a transient condition, determine not to store the navigational situation information.

As per Claim 47.
Claim 47 depends upon claim 46 and is allowable based its dependency from claim 46.

As per Claim 48
Claim 48 is a machine claim (non-transitory computer-readable medium) that includes limitations analogous to claim 46 also a machine claim (system).  Therefore, for the reasons give above with respect to claim 46, claim 48 is also determined to be allowable.

As per Claim 49.
Claim 47 depends upon claim 46 and is allowable based its dependency from claim 46.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN P MAHNE/Primary Examiner, Art Unit 3668